UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1898



GEORGE D. TOPLANCHIK,

                                            Plaintiff - Appellant,

          versus


DEFENSE FINANCE AND ACCOUNTING SERVICE,

                                             Defendant - Appellee,

          and


CHARLES A. WILSON,

                                                        Defendant.



                            No. 02-1899



GEORGE D. TOPLANCHIK,

                                            Plaintiff - Appellant,

          versus


DEFENSE FINANCE AND ACCOUNTING SERVICE,

                                             Defendant - Appellee,

          and
CHARLES A. WILSON,

                                                        Defendant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
2881-MJG)


Submitted:   October 10, 2002          Decided:   October 16, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George D. Toplanchik, Appellant Pro Se.  Larry David Adams,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

        In these consolidated appeals, George D. Toplanchik appeals

the   district   court’s      order   granting   summary   judgment     to   the

Defendants on his civil action seeking declaratory and injunctive

relief.   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Toplanchik v. Def. Fin. & Accounting Serv., No. CA-01-2881-MJG (D.

Md. July 31, 2002).          We dispense with oral argument because the

facts   and   legal    contentions     are   adequately    presented    in   the

materials     before   the    court   and    argument   would   not    aid   the

decisional process.




                                                                       AFFIRMED




                                        3